MEMORANDUM OPINION
                                        No. 04-11-00322-CV

                    IN THE INTEREST OF A.C.F.H. and D.A.B.H., Children

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-06175
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 20, 2011

DISMISSED

           On its own motion, the court withdraws its opinion and judgment issued July 6, 2011, and

substitutes this opinion and judgment. On May 6, 2011, appellant father filed a notice of appeal

from the trial court’s judgment signed April 7, 2011. Thereafter, on May 19, 2011, appellee

mother filed a notice of appeal, indicating her intent to bring a cross-appeal. The clerk’s record

was due June 6, 2011, sixty days after the judgment was signed. See TEX. R. APP. P. 35.1(a). On

June 7, 2011, the District Clerk of Bexar County filed a notification stating the clerk’s record

would not be filed because appellant father had not paid or made arrangements to pay the clerk’s

fee to prepare the record and is not entitled to appeal without paying the fee. On June 9, 2011,

we ordered appellant father to provide written proof to this court on or before June 20, 2011 that
                                                                                   04-11-00322-CV


either (1) the clerk’s fee has been paid or arrangements had been made to pay the clerk=s fee; or

(2) he is entitled to appeal without paying the clerk’s fee. We cautioned appellant father that if

he failed to respond within the time provided, his appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellant father has not filed a response, and

the District Clerk has informed us that no payment or payments arrangement have been made.

          We therefore order the appeal brought by appellant father dismissed for want of

prosecution. See id. The appellee mother’s cross-appeal remains pending in this court, and it is

now the appellee mother’s burden to request and pay for the clerk’s record if she intends to

prosecute her cross appeal. No costs will be assessed until this court disposes of the cross

appeal.



                                                     PER CURIAM




                                               -2-